             Case 1:14-cr-00189-PAC Document 122 Filed 02/12/21 Page 1 of 2




                            FREEMAN, NOOTER & GINSBERG
                                     ATTORNEYS AT LAW

LOUIS M. FREEMAN                                                               75 MAIDEN LANE
THOMAS H. NOOTER*                                                                 SUITE 503
LEE A. GINSBERG                                                             NEW YORK, N.Y. 10038

                                                                                (212) 608-0808
*NY AND CALIF. BARS                                                        TELECOPIER (212) 962-9696


                                   February 11, 2021           2/12/2021
                                                               The terms of supervision are modified to
                                                               home detention, not home confinement.
Hon. Paul A. Crotty                                            SO ORDERED.
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007                                                        Letter Motion
                                                         To Order Probation Department
                                                        to Terminate Home Confinement

RE:       United States v. James Lyle, (S-3)14 Cr. 189 (PAC)

Your Honor:

      On August 6, 2020, this Court granted a motion for “compassionate release”
in a written order filed on that date, which stated that the conditions upon release
would be as follows:

                “... His five-year term of supervised release remains imposed, and the
          Defendant shall serve the first six months on home incarceration, monitored
          by technology determined by the Probation Department at a residence
          approved by Probation....”

       Pursuant to this order Mr. Lyle was released on August 7, 2020 and went
directly to his home that date, where he has remained pursuant to the terms of the
order without any violations thereof.

       Near the end of the six-month period Mr. Lyle had an exchange with his
Probation Officer (P.O. Deanna M. Paige, in the White Plains office), about when
the termination of the home incarceration would occur. Attached is a copy of a text
exchange between my client and his Probation Officer wherein she originally said


                                           -1-
        Case 1:14-cr-00189-PAC Document 122 Filed 02/12/21 Page 2 of 2




the termination would be at 11:59pm on February 10, 2021 (which just passed),
and then corrected herself to say that it had ended on February 6, 2021 at
midnight, pursuant to which Mr. Lyle took his first steps outside of his home since
he got home on August 7, 2020 today.

       Mr. Lyle was then informed by P.O. Paige that she had made an error
(again) and that he will not be taken off the home incarceration or electronic
monitoring for another several weeks because when he got home in August he was
under quarantine for 14 days, and they did not set up the monitoring equipment
until after the quarantine period (during which, of course, Mr. Lyle was
“incarcerated” at home).

      Mr. Lyle was able to find a new job which for which he is supposed to
appear on Monday for his first day on the job, and fears that he will lose the job if
he cannot go.

       It seems to me that the “home incarceration” was completed six months
after he arrived at home, just as P.O. Paige most recently said in her text message.
The fact that the electronic monitoring was started several weeks later should not
affect whether Mr. Lyle can leave his home – particularly for work.

       I therefore ask that the Court issue a directive to the Probation Department
to deem the home incarceration has now been completed, and that he specifically
be allowed to go to his new job starting Monday, February 15, 2021.

      Thank you.
                                               Sincerely,

                                               /s/ Thomas H. Nooter
                                               Thomas H. Nooter
                                               Attorney for James Lyle

cc:   AUSA Emil Bove, Esq., by email




                                         -2-
